DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended drawings, amended specification, amended claims, and arguments/remarks, filed 9/14/2021 in response to Office Action (non-final rejection) mailed 5/14/2021. 
Claims 1, 7, 11-14, 20-21, 24-25, 32, 39, 42, 46, 50-52, 54, 56, 60-63, 67, 69-71, and 75 were previously pending with Claims 1, 7, 11-14, 20-21, 24-25, 32, 70, and 71 withdrawn from further consideration due to nonelection from the restriction. With Applicant’s filing of 9/14/2021 Claims 1, 14, 39, 56, and 60 are amended, Claims 12-13, 51-52, and 54 are cancelled, Claims 76-79 newly added, and Claims 7, 11, 20-21, 24-25, 32, 42, 46, 50, 61-63, 67, 69-71, and 75 are as previously presented. Claims 71 and 77 are cancelled by Examiner’s amendment (see below). Presently Claims 1, 7, 11, 14, 20-21, 24-25, 32, 39, 42, 46, 50, 56, 60-63, 67, 69-70, 75-76, and 78-79 are pending and after rejoinder (see below) Claims 1, 7, 11, 14, 20-21, 24-25, 32, 39, 42, 46, 50, 56, 60-63, 67, 69-70, 75-76, and 78-79 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In accordance with 37 CFR 1.499, applicant was required to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 7, 11-14, 20-21, 24-25, and 32, drawn to a method for forming a particle layer, classified in B05D 1/20.
Group II, claim(s) 39, 42, 46, 50-52, 54, 56, 60-63, 67, 69, and 75, drawn to an apparatus for forming a particle layer, classified in B05C 19/04.
Group III, claim(s) 70, drawn to an additive manufacturing method for fabricating a three-dimensional object, classified in B29C 64/153.
Group IV, claim(s) 71, drawn to an additive manufacturing system, classified in B29C 64/314.
Applicant’s election without traverse of Group II Claims 39, 42, 46, 50-52, 54, 56, 60-63, 67, 69, and 75 in the reply filed on 3/8/2021 was acknowledged.
Claim Group II is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim Group II, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Atty. Matthew Moscicki on 12/2/2021.
The application has been amended as follows: 
Claim 78 line 21
the transfer assembly for withdrawal of the same; and


Response to Amendment
Drawing Figure 1 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
The Specification was previously objected for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 14-18, filed 9/14/2021, with respect to Claims 39, 42, 46, 50-52, 56, 60-63, 67, and 75 have been fully considered and are persuasive.  The prior art rejections of Claims 39, 42, 46, 50-52, 56, 60-63, 67, and 75 are withdrawn. 

Allowable Subject Matter
Claims 1, 7, 11, 14, 20-21, 24-25, 32, 39, 42, 46, 50, 56, 60-63, 67, 69-70, 75-76, and 78-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 39 is allowable because the recited claim limitation that the at least one flow control device comprises at least one belt conveyor, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 42, 46, 50, 56, 60-63, 67, 69, 71, and 75 are allowable as depending from an allowable base claim.
Independent Claim 1 is allowable similarly to Claim 39. Dependent Claims 7, 11, 14, 20-21, 24-25, 32, and 70 are allowable as depending from an allowable base claim.
Independent Claim 76 is allowable because the recited claim limitation that the barrier is movable and configured to move downstream along the particle flow path to push the particle layer toward and onto the transfer assembly for withdrawal of the same, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. 
Independent Claim 78 is allowable similarly to Claim 76. Dependent Claim 79 is allowable as depending from an allowable base claim.
A close prior art reference of record Schneider ‘162 discloses an apparatus for producing thin films or thin layers of discrete particles, the apparatus comprising an injection unit, a vessel for film/layer formation, a transfer assembly for withdrawing the film/layer from a layer formation zone of the vessel, and a flow control assembly including a treatment unit, a pump, and coupled to the vessel via an inlet and an outlet. The injection assembly injects particles at a gas-liquid interface of a carrier liquid and an ambient gas contained in the injection zone. Schneider ‘162 does not disclose the recited claim limitations discussed above.
A close prior art reference of record Schneider ‘834 discloses an apparatus for producing thin films of particles, the apparatus comprising a cartridge and a transfer assembly, the transfer assembly displacing a substrate onto which the thin film will be transferred, and the cartridge comprising a vessel that receives carrier liquid via a liquid inlet port. The thin film derives from a monolayer of solid particles carried by a liquid film on the surface of the carrier liquid, and that is transferred from the vessel to the substrate of the transfer assembly. An ambient gas may be circulated above the carrier liquid, thus forming a gas-liquid interface. Schneider ‘834 does not disclose the recited claim limitations discussed above. 
A close prior art reference of record Picard discloses an apparatus for fabricating thin layers of particles for industrial applications, the apparatus comprising a ramp with an adjustable slope, a carrier fluid supply system, a particle supply system, a dam, and a monolayer transfer assembly. Figure 1 depicts the injection assembly as an assembly of a particle reservoir, a particle manifold, and at least one particle injector. Picard does not disclose the recited claim limitations discussed above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743